                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

JERRY LORD,                                   )
                                              )
                   Plaintiff,                 )
                                              )
         vs.                                  ) CASE NO. 1:20-cv-1744-
                                              )
LA RAZA PIZZA, INC.,                          )
                                              )
                   Defendant.                 )

                                    NOTICE OF REMOVAL

         Defendant, La Raza Pizza, Inc. (hereinafter referred to as “La Raza”), by counsel,

pursuant to the provisions of 28 U.S.C. §§1441(a) and 1446, hereby gives notice of the

removal of this cause of action from the Marion Superior Court to the United States

District Court for the Southern District of Indiana, Indianapolis Division, and in support

thereof, states:

         1.        On or about October 31, 2019, Plaintiff filed his Second Amended

Complaint against Defendants Garrett Christopher Taylor Padgett, Quality Huts

Indianapolis LLC d/b/a Pizza Hut, La Raza Pizza, Inc., and State Farm Mutual Automobile

Insurance in the Marion Superior Court for the State of Indiana, under Cause No. 49D12-

1901-CT-000034 and styled Jerry Lord v. Garrett Christopher Taylor Padgett, Quality

Huts Indianapolis LLC d/b/a Pizza Hut, La Raza Pizza, Inc., and State Farm Mutual

Automobile Insurance. A true and accurate copy of the State Court Record is attached hereto

as Exhibit “A”.




{Firm/30059/00072/02477208.DOCX }
         2.       This litigation involves a motor vehicle accident which occurred on or about

July 14, 2017. A true and accurate copy of Plaintiff’s Second Amended Complaint is

attached hereto as Exhibit “B”.

         3.       On or about December 18, 2019, Defendant Quality Huts Indianapolis LLC

(hereinafter “Quality Huts”) was dismissed without prejudice. A copy of the Marion

Superior Court Order dismissing Quality Huts is attached hereto as Exhibit “C”.

         4.       On or about March 10, 2020, Defendant State Farm Mutual Automobile

Insurance Company (hereinafter “State Farm”) was dismissed with prejudice. A copy of the

Marion Superior Court Order dismissing State Farm is attached hereto as Exhibit “D”.

         5.       On or about June 4, 2020, Defendant Garrett Christopher Taylor Padgett

(hereinafter “Padgett”) was dismissed with prejudice. A copy of the Marion Superior Court

Order dismissing Padgett is attached hereto as Exhibit “E”.

         6.       With the dismissal of the above parties, the only remaining defendant in this

case is La Raza Pizza, Inc. (hereinafter “La Raza”).

         7.       This action has not been pending for more than one (1) year as to Defendant

La Raza, pursuant to 28 U.S.C. § 1446(c)(1).

         8.       The date when this case first became removable was on June 4, 2020 when

the Marion County Superior Court dismissed Garrett Padgett, who was a citizen and resident

of the State of Indiana, from this lawsuit. See 28 U.S.C. §1446(b)(3).

         9.       Plaintiff Jerry Lord is a resident and citizen of the City of Fairland, County

of Shelby, State of Indiana.

         10.      Defendant La Raza Pizza Inc. is a foreign for-profit corporation incorporated

in Texas with its principal place of business located at 11906 E. Central, Wichita, KS 67206.



                                                2
{Firm/30059/00072/02477208.DOCX }
         11.      Based on the respective citizenship of the parties in this matter, complete

diversity exists in this case.

         12.      Based on Plaintiff’s settlement demand of $975,000, and Defendant La

Raza’s counteroffer in the amount of $200,000, it is clear that Plaintiff’s claims well

exceed the jurisdictional limit of $75,000, exclusive of interest and costs. A copy of

Plaintiff’s initial settlement demand and Defendant’s counteroffer via email

correspondence is attached hereto as a part of Exhibit “F”.

         13.      Therefore, based on all the foregoing, this action is one in which this Court

has original jurisdiction under the provisions of 28 U.S.C. § 1332(a) and which is removable

pursuant to the provisions of 28 U.S.C. §1441(a) and 28 U.S.C. §1446. A true and accurate

copy of the Civil Cover Sheet for this matter is attached hereto as Exhibit “G”.

         WHEREFORE, for the foregoing reasons, Defendant, La Raza Pizza, Inc., by

counsel, respectfully requests that the above-enumerated action, now pending against

Defendant in the Marion Superior Court, State of Indiana, be removed to the United

States District Court for the Southern District of Indiana, Indianapolis Division.

                                                Respectfully submitted,

                                                CRUSER, MITCHELL, NOVITZ, SANCHEZ,
                                                GASTON & ZIMET, LLP



                                                /s/ Keith A. Gaston, Esq.
                                                Keith A. Gaston, Esq., #7069-49
                                                Bruce D. Jones, Esq., #28624-29
                                                Bradley M. Owen, Esq., #32711-32
                                                Rachel O. Webster, Esq., #34251-49

                                                Counsel for Defendant,
                                                La Raza Pizza Inc.



                                                3
{Firm/30059/00072/02477208.DOCX }
3077 E. 98th Street, Suite 280
Indianapolis, IN 46280
Ph:    (317) 816-0300
Fax: (317) 816-1604
E-Mail: kgaston@cmlawfirm.com
bjones@cmlawfirm.com
bowen@cmlawfirm.com
rwebster@cmlawfirm.com


                                    CERTIFICATE OF SERVICE

        I hereby certify that on the 26th day of June 2020, a copy of the foregoing was
filed electronically. Notice of this filing will be sent to the following parties by first-class
U.S. Mail:

Sarah Graziano, Esq.
Eileen Smart, Esq.
HENSLEY LEGAL GROUP, PC
117 E. Washington Street, Suite 200
Indianapolis, IN 46204


                                               /s/ Keith A. Gaston, Esq.




                                               4
{Firm/30059/00072/02477208.DOCX }
